Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21672 Name of Fund: S&P 500® Covered Call Fund Inc. (BEP) Fund Address: P.O. Box 9011 Princeton, NJ 08543-9011 Name and address of agent for service: Mitchell M. Cox, Chief Executive Officer, S&P 500 ® Covered Call Fund Inc., 4 World Financial Center, 6th Floor, New York, New York 10080. Registrants telephone number, including area code: (877) 449-4742 Date of fiscal year end: 12/31/2008 Date of reporting period: 01/01/2008  06/30/2008 Item 1  Report to Stockholders S&P 500 ® Covered Call Fund Inc. Semi-Annual Report (Unaudited) June 30, 2008 S&P 500 ® Covered Call Fund Inc. Directors and Officers William J. Rainer, Director and Chairman of the Board Paul Glasserman, Director and Chairman of the Audit Committee Steven W. Kohlhagen, Director and Chairman of the Nominating and Corporate Governance Committee Laura S. Unger, Director Mitchell M. Cox, President James E. Hillman, Vice President and Treasurer Colleen R. Rusch, Vice President and Secretary Donald C. Burke, Vice President and Assistant Treasurer Martin G. Byrne, Chief Legal Officer Michael J. Fuccile, Chief Compliance Officer Justin C. Ferri, Vice President Michael M. Higuchi, Vice President Custodian State Street Bank and Trust Company P.O. Box 351 Boston, MA 02101 Transfer Agent BNY Mellon Shareowner Services 480 Washington Boulevard Jersey City, NJ 07310 S&P 500 and Standard & Poors 500 are registered trademarks of the McGraw-Hill Companies. 2 S&P 500 ® COVERED CALL FUND INC. JUNE 30, 2008 Fund Summary as of June 30, 2008 (Unaudited) Fund Information Symbol on New York Stock Exchange BEP Initial Offering Date March 31, 2005 Yield on Closing Market Price as of June 30, 2008 ($14.86)* % Current Semi-Annual Distribution per share of Common Stock** $ Current Annualized Distribution per share of Common Stock** $ * Yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Past performance does not guarantee future results. ** The distribution is not constant and is subject to change. A portion of the distribution may be deemed a tax return of capital or net realized gain at fiscal year end. The table below summarizes the changes in the Funds market price and net asset value for the six-month period: 6/30/08 (a) 12/31/07 Change High Low Market Price $ $ %) $ $ Net Asset Value $ $ %) $ $ (a) For the six-month period, the Common Stock of the Fund had a total investment return of (6.33%) based on net asset value per share and 3.13% based on market price per share, assuming reinvestment of dividends. For the same period, the Funds unmanaged reference index, the CBOE S&P 500 ® Buy Write Index
